Citation Nr: 1746513	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI) and claimed residuals, to include suspect glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1974 in the Marine Corps.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this matter in June 2016 for further development.  

As it did in its June 2016 remand, the Board once again notes that in June 2015, the RO denied the Veteran's claims for service connection for a broken right eye socket and fractured 3rd finger of left hand.  In a corrected July 2015 rating decision, the RO denied service connection for broken front tooth (secondary to service connected left knee).  The Veteran filed a notice of disagreement with the decisions in July 2015.  In response to the notice of disagreement, the AOJ notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose in a letter later that month.  Thus, although issuance of a statement of the case is required in response to a notice of disagreement, here the evidence reflects that the AOJ is in the process of developing the claims in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9 (c) (2016) (codifying Manlincon v. West, 12 Vet. App. 238 (1999)).  As the claims are still in the development stage, it is not in appellate status and will not be considered by the Board at this time.


FINDING OF FACT

The competent and probative evidence weighs against a diagnosis of a TBI or residuals, to include glaucoma.


CONCLUSION OF LAW

The criteria for an award of service connection for a TBI, and claimed residuals, to include glaucoma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In a February 2011 letter, the RO sent the Veteran a notification letter.  The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in September 2016, conducted by a VA attending physician in neurology.  The examiner reviewed the claims file in conjunction with the examination.  As such, the Board will proceed to the merits.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he suffered a TBI when he was knocked unconscious during boot camp.  He stated that when he regained consciousness, his vision was impaired for several days afterwards (VBMS, 2/2/11).

The service treatment records fail to reflect findings attributed to a TBI, to include reflecting evidence of head trauma.  The Veteran's clinical separation examination yielded normal findings with the exception of 20/40 vision in his left eye that was corrected to 20/20 (VBMS, 7/22/16, pgs. 28-30).   

In its June 2016 remand, the Board noted that the Veteran indicated that a "morning report" from his unit documented the head injury and that he had vision problems as a result of the injury.  Consequently, the Board remanded the claim so that the 
RO could make attempts to obtain the alleged morning report.  In April 2017, the RO was informed that the Navy and Marine Corps did not create morning reports (VBMS, 4/25/17).  Therefore, no further development is need regarding such.

The RO issued an August 1975 rating decision in which it denied service connection for a visual defect.  It noted that upon entry into service, the Veteran had 20/20 vision in the right eye and 20/40 vision in the left eye.  It noted that upon separation from service, the only noted defect was a visual defect in the left eye that was corrected to 20/20.  It determined that the Veteran's visual defect was a constitutional or developmental abnormality (not a disability under the law).  

The Board notes that the Veteran underwent VA examinations in June 1975 and June 1980.  He did not report any head injury or residuals thereof.  The 1975 examination report reflects a normal examination of the eyes.

In June 1980, the Veteran submitted a statement in which he stated that "my eyes are very sensitive to bright lights.  The bright lights cause irritation and headaches.  The time span for reading is becoming shorter and more difficult."  It was at this time that the Veteran stated that he received a blow to the head in March 1972 which caused "reversed vision (upside down) also causing blindness for approximately two weeks."  He also stated that he went blind in April 1979 (post service) while on duty for the U.S. Postal Service.  He stated that he made frequent visits to medical unit due to eye irritations and sensitivity to bright lights (VBMS, 6/12/80).  

Post-service treatment reports fail to reflect a head injury or a history of visual impairment.  Treatment reports dated 1999-2002 reflect that the Veteran's head was atraumatic and that the Veteran had no history of blurry vision (VBMS, 11/5/10, pgs. 22-24).  Upon physical examination in January 2003, his head was noted to be atraumatic (VBMS, 11/5/10, p. 37).  On numerous occasions, the Veteran denied blurry vision, double vision, and red eyes (VBMS, 11/5/10).  An August 2005 treatment report reflects that the Veteran did not have severe head trauma (VBMS, 11/5/10, p. 40).  

The Veteran underwent a VA examination in December 2010.  There is no indication that the Veteran reported either a head trauma or vision/eye problems.  Examination of the head and face revealed the head to be atraumatic and normocephalic.  Examination of the eyes revealed pupils to be equal and reactive.  There was normal ocular reflex and normal ocular movements.      

In February 2011, the Veteran filed his claim for a TBI and shingles of the left eye.

Post-service treatment records reflect that in February 2011, the Veteran sought treatment for eye pain, blurry vision, and sensitivity to light of one month's duration.  He stated that he had a four year history of Herpes Zoster on the left side of his face and eye 4 years ago.  He denied trauma, loss of vision, and headaches (VBMS, 5/24/11, p. 58).  Another treatment record of the same date notes a one month history of photophobia and itching eyes bilaterally.  He stated that his left eye vision has always been worse than his right eye (since childhood).  Following an examination, the Veteran was assessed with glaucoma suspect (VBMS, 5/24/11, pgs. 56-57).  In March 2011, the Veteran reported a history of multiple head trauma with loss of vision (VBMS, 5/24/11, p. 38).  A May 2011 treatment report reflects that the Veteran had a history of shingle on scalp a few years ago, "still with pain in eye."  (VBMS, 5/24/11, p. 8).     

A June 2015 treatment report reflects that the Veteran had a fall in January 2015 and that he sustained a chipped tooth and damaged eye socket   (VBMS, 9/29/16, 
p. 111).  A January 2016 outpatient treatment report includes a diagnosis of glaucoma suspect secondary to moderate cupping bilaterally (VBMS, 8/5/16, p. 24).  A July 2016 treatment report stated that there was a "low suspicion for glaucoma at this time." (VBMS, 9/29/16, p. 21).    

In September 2016, the Veteran underwent a neurologic examination (conducted by a neurologist).  She reviewed the claims file in conjunction with the examination.  The Veteran reported that in April or May of 1972 he was hit on his head with a stick used to train in hand to hand combat.  He reports that he lost consciousness and that when he woke up, "everything was upside down."  He stated that he continued with his activities during the day.  He stated that later when he was woken up by a colleague, he could not see and was taken to the sick area.  He reported that it took him 7-10 days to see clearly.

The Veteran also reported that he lost consciousness once or twice while playing football in the Marine Corps.  He stated that he was taken to the ER when he was stationed in Hawaii in 1973.  He reported that he was diagnosed with a concussion and a fractured ankle.  He also reported having concussions outside his time in the service.  He reported that in June of 1983 or 1984, he was working at the post office in Manhattan when he was hit in the head by a falling pipe.  He reported that the next day, he had an episode of loss of vision after sunlight was in his eyes.  His vision returned later that day.  Additionally, he stated that he had a fall in a snow storm in 1994 or 1995 and he was told that he lost consciousness.  Finally, he stated that in 2015, he had a fall with multiple injuries and loss of consciousness.

The Veteran stated that he has headaches approximately once per week, in the top of his head in the posterior region and in the bilateral forehead.  They last 30-45 minutes; and he rated the severity of the pain as 5-6 on a scale of 1-10.  He reported taking an aspirin approximately once per month when he has a more severe headache.  However, he stated that he typically avoids taking medications for the headaches.  He stated that certain foods and smells will cause nausea.  He reported constant light sensitivity.  He denied sound sensitivity.  He reported that his headaches began in the Marine Corp in boot camp.  He denied snoring.  He reported daytime fatigue.  He denied changes in his headaches with exercise; and he denied regularly drinking caffeinated beverages.

The Veteran described his memory as "good."  He states that he is "always reading."  He reported difficulty remembering names.  He reported that he is "always depressed" and "crying for no reason."  He stated that he has been depressed for 30-40 years.  He reported that he has been arrested for his "violent outbursts."  He denied thoughts of hurting himself or others.  He stated that he follows with a psychologist weekly.  He denied seizures.  He described sensitivity to smell which will cause him nausea.  He denied trouble with taste.  He stated that sometimes people tell him that he is speaking loud; but he denied hearing problems.

Upon examination, the examiner found that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  His judgment was normal; and his social interaction was routinely appropriate.  He was oriented to person, time, place, and situation.  Motor activity and spatial orientation were normal.  The Veteran had no subjective symptoms.  There were no neurobehavioral effects.  He was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  The examiner found that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI (such as migraine headaches or Meniere's disease).  

The examiner noted that the Veteran was awake, alert, and had fluent speech.  He followed commands.  He was able to: state the date and location; repeat; spell 'world' backwards; name objects; follow a 3 step command; copy a figure; write a sentence; follow a written command; and recall 3/3 with hints.  Pupils were equal, round, and reactive to light.  Extraocular movement was intact.  Funduscopic exam was limited by pupillary size.  His face was symmetric; and his facial sensation was intact to light touch.  His tongue protruded midline.  His soft palate elevated bilaterally symmetrically.  His shoulders shrugged 5/5 bilaterally.  He had full strength in the upper and lower extremities.  He had intact sensation to light touch in the upper and lower extremities.  There was decreased vibration in the toes bilaterally.  He had hyporeflexic upper extremity reflexes, 1+ patellar reflexes; absent Achilles reflexes; negative Romberg; and antalgic gait.  The examiner stated that the Veteran does not have (nor ever had) a TBI or any residuals of a TBI.


Analysis

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran has not satisfied the first element of service connection.  The Board finds that the competent and probative evidence weighs against a finding that the Veteran has a current diagnosis of TBI or any residuals thereof.  The report of the September 2016 VA examination reflects that the attending physician in neurology reviewed the Veteran's relevant medical history in detail, to include verbally from the Veteran and a review of his service treatment records.  Additionally, an examination of the Veteran was conducted.  The Board finds that these factors, combined with the expertise of the VA neurologist, lend much weight to this piece of evidence that reflects that the Veteran did not have a TBI or have any residuals.  In this regard, glaucoma has never been diagnosed.  To the contrary, a July 2016 VA treatment report reflects that there was a "low suspicion for glaucoma at this time."   As such, the Board finds that the competent and probative evidence weighs against a current disability.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

On the basis that the competent and probative evidence does not rise to equipoise on the first element of service connection, service connection for a TBI is not warranted.  However, for the sake of thoroughness, the Board notes that the Veteran has alleged an in-service head injury.  However, the service treatment records fail to reflect any such injury.  At his September 2016 VA examination, the Veteran reported other head injuries that occurred while playing football in high school and in the Marine Corps.  He stated that regarding one of these in-service injuries he was taken to the ER where he was diagnosed with a concussion and a fractured ankle.  The Board notes that the service treatment records thoroughly reflect treatment for his ankle; but there is no mention of a head injury in the contemporaneous service medical records (see, e.g., 7/22/16 VBMS).  The Board finds that lack of contemporaneous reporting or treatment for a heading injury is a factor that weighs against service connection.

Even if the Board could find that the Veteran sustained a head injury, the evidence regarding the severity of the head injury would be in question.  The alleged injury occurred in boot camp.  There are no findings attributed to it throughout his time in service (more than two years).  Moreover, there are no post service findings for decades after service.  Finally, with regards to any post service symptoms that might be attributed to an alleged in-service injury, the Board notes that the Veteran reported numerous post-service head injuries.  He reported being hit in the head with a falling pipe in the mid-1980s.  He reported a fall in the mid-1990s in which he was told he lost consciousness.  He reported a fall in 2015 in which he sustained injuries and lost consciousness.  Consequently, even if the alleged in-service head injuries were confirmed, the medical evidence fails to reflect any post-service symptoms until after the Veteran sustained head injuries after discharge from active duty.  Thus, the gap from symptoms - even upon post-service examination, such as in 1975 - is another factor that weighs against service connection.  

In the absence of a current diagnosis of a TBI, the Board finds that a preponderance of the evidence weighs against the claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, the claim for entitlement to service connection for a traumatic brain injury (TBI) and claimed residuals, to include suspect glaucoma is denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 53-54 (1990).


ORDER

Service connection for traumatic brain injury (TBI) and claimed residuals, to include suspect glaucoma is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


